ORDER

PER CURIAM.
Appellant Jeffrey Scott New appeals from the denial of appellant’s motion to vacate, set aside or correct judgment and sentence filed pursuant to Rule 29.15. Appellant was convicted and sentenced to *73thirty years imprisonment for burglary, life imprisonment for assault, and five years imprisonment for armed criminal action. We have examined the briefs and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 84.16(b).